Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 20, 2019

                                    No. 04-19-00261-CV

                                IN THE MATTER OF A.C.


                     From the 436th District Court, Bexar County, Texas
                              Trial Court No. 2018JUV01026
                        The Honorable Lisa Jarrett, Judge Presiding


                                       ORDER
        The State’s motion for an extension of time to file its brief is granted. We order the
State’s brief due October 8, 2019.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court